

Exhibit 10.9


ADVISORY SERVICES AGREEMENT - JAMES B. PANTHER


This Advisory Services Agreement (the “Agreement”) is made and entered into May
9, 2007 (the “Effective Date”), by and between (i) James B. Panther II, whose
principal business address is 2038 Corte del Nogal, Suite 110, Carlsbad,
California 92011 (the “Consultant”) and (ii) VoIP, Inc., a Texas corporation,
whose principal place of business is 151 South Wymore Road, Suite 3000,
Altamonte Springs, Florida 32714 (the “Company”). Consultant and Company may
hereinafter be referred to individually as a “party” or collectively as the
“parties.”


WHEREAS, the Company requires the Services as defined and set forth herein;


WHEREAS, Consultant is qualified to provide the Company with the Services and is
desirous to perform such Services for the Company; and


WHEREAS, the Company wishes to induce Consultant to provide the Services and
wishes to contract with the Consultant regarding the same and compensate
Consultant in accordance with the terms herein;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed as follows:


1.     APPOINTMENT.


The Company hereby engages Consultant and Consultant agrees to render the
Services to the Company as a consultant upon the terms and conditions
hereinafter set forth.


2.     TERM.


The term of this Agreement shall begin as of the date of this Agreement, and
shall terminate 120 days thereafter, or earlier in accordance with Section 9.


3.     SERVICES.


During the term of this Agreement, Consultant shall provide the Company with the
following “Services.” However, the Services shall be limited to making
recommendations and offering advice to the Company’s Officers, Directors and
other key Company personnel. As an offsite advisor, Consultant will rely upon
the Company’s management to, in the Company’s sole discretion, accept or reject
its recommendations. Under no circumstances, even in the event that Consultant
is to perform onsite analysis, shall Consultant be responsible for making any
decisions on behalf of the Company.


a.     Advise internal management, with particular focus on strategic planning,
organizational and corporate structure, and overall business analysis with the
ultimate goal of preparing the company for capital market investor due
diligence;


b.     Advise the Company in regard to the size of any offering of the Company’s
securities and the structure and terms of the offering in light of the current
market environment;


c.     Work with the Company to develop a long-term growth, capital structure
and financing strategy.


d.     Provide introductions to NASD member firm banking relationships, funding
and financing firms, specifically including, but not limited to, C.E. Unterberg
Towbin, and, on a best efforts basis, seek an engagement that is in the best
interests of the Company. The Company hereby agrees to provide an
“Acknowledgement of Introduction,” a specimen of which is attached hereto as
Exhibit A for each banking, funding or financing firm, specifically including
but not limited to C.E. Unterberg Towbin (each a “Consultant Protected
Relationship”), that Consultant introduces the Company to. Each Acknowledgement
of Introduction shall grant Consultant the exclusive right to assist in any
negotiations regarding the financing and relationship between the Consultant
Protected Relationship and the Company. The Company shall additionally agree
that by providing Consultant with an Acknowledgement of Introduction and
commencing the negotiation of a business relationship with a Consultant
Protected Relationship (even if an Acknowledgement of Introduction was not
tendered), that for two (2) years following Consultant’s introduction or for two
(2) years subsequent to the receipt of an Acknowledgement of Introduction,
regardless of a termination of this Consultant Protected Relationship, that
Consultant shall be compensated in accordance with Section 4 of this Agreement.
Should Consultant’s rights to receive the Section 4 Compensation be compromised
in any way (including for example, by not holding Consultant’s compensation in
escrow at the time of the closing of any such financial transaction), Company
hereby consents to injunctive relief, benefiting the Consultant, in order to
segregate all related monies due and owing to Consultant under this term of the
Agreement, in addition to appropriate monetary damages. Damages shall be equal
to an amount of money equal to not less than the amount of financial benefit
Consultant would have received had the Company complied with the Section 4
Compensation terms. The term “Consultant Protected Relationship” shall include
any person or entity that Consultant introduced to the Company in connection
with this Agreement, or a third party person or entity that has a business or
other affiliation with any person or entity that Consultant introduced to the
Company in connection with Consultant’s services under this Agreement. Unless
authorized by Consultant in writing, under no other circumstances, shall Company
make any effort to contact a Consultant Protected Relationship.
 
 
 
1

--------------------------------------------------------------------------------

 


e.     In the event that the Company has a prior existing business relationship
with a party introduced by Consultant as a potential Consultant Protected
Relationship, then the Company shall have a positive obligation to deliver in
writing such a notification of a prior business relationship within 48 hours of
the time that Consultant makes an introduction. The failure to provide
Consultant with notice of a prior business relationship shall forever waive the
Company's right to subsequently assert that they had a prior existing business
relationship with that respective introduction.


f.     Consultant agrees to provide the Services on a timely basis via: meetings
with Company representatives which may include other professionals; conferences
calls with Company representatives and other professionals; and/or written
correspondence and documentation. Consultant cannot guarantee the results on
behalf of the Company, but shall pursue all avenues that it deems reasonable
through its network of contacts.


4.     COMPENSATION.     In connection with this Agreement, The Company shall
pay Consultant the following fees:


a.     Cash. (i) Within five days of the effectiveness of this Agreement
(“Payment Date One”) and (ii) on the 61st day of the effectiveness of this
Agreement (“Payment Date Two”), Company shall pay Consultant a cash fee equal to
$187,500.00.


b.     Securities. Within 5 days of the effectiveness of this Agreement,
Consultant shall be issued and shall receive 250,000 free trading shares of the
Company’s common stock registered on Form S-8 (the “Securities”).


c.     Options. By or before Payment Date One, Consultant shall have an option
to purchase 1,875,000 common Company shares (“Option One Shares”) for $.18 per
share. By or before Payment Date Two, Consultant shall have an option to
purchase 1,875,000 common Company shares (“Option Two Shares”) for $.18 per
share. The Option Two Shares, if such an option to purchase such common shares
is exercised, shall be registered in a Form S-8 registration statement and shall
be delivered to Consultant free of any restrictive legend.


d.     Warrants. Within 5 business days of the execution of this Agreement,
Consultant shall be issued a Common Stock Purchase Warrants (the “Warrant”),
attached hereto as Exhibit B.


e.     Success Fee Credit. In the event that the Company obtains financing, in
any form, as a result of business dealings between a Consultant Protected
Relationship and the Company, Consultant shall receive a Success Fee Credit (the
“Success Fee Credit”) in the amount of $100,000 for the initial $1,000,000 in
financing received by the Company and ten percent (10%) of any financing
received by the Company in excess of $1,000,0001 . The Success Fee Credit shall
be split between the Consultant and other third parties as listed in Exhibit C.
All Success Fee Credit funds may only be utilized as a credit towards the
exercise price of any warrants issued to the Consultant or his assigns by the
Company2 . All Success Fee Credit funds shall be accounted for and booked by the
Company for the benefit of the parties as outlined in Exhibit C, until such time
as the same Success Fee Credit funds have been used. Any Success Fee Credits
funds shall not bear interest.


All compensation delivered and paid to Consultant pursuant to this Agreement
shall be deemed completely earned, due, payable and non-assessable as of the
date the compensation is tendered to Consultant by the Company or the Company's
transfer agent. Once compensation is tendered to Consultant, there shall be no
refunds or diminishment of the same regardless of any event.
 

--------------------------------------------------------------------------------

1     For example, if the Company were to obtain $1,600,000 in financing as a
result of a Consultant Protected Relationship, Consultant would be entitled to
receive a Success Fee Credit of $160,000.
2     As a further extension of the example in Footnote 1 above, if the
Consultant or his assignee was issued a warrant to purchase 1,000,000 Company
common shares for $.20 per share, and the Consultant or his assignee elected to
apply the above $160,000 Success Fee Credit, then the Company would only receive
$40,000 in addition to the $160,000 Success Fee Credit towards the purchase of
the warrants.
 
2

--------------------------------------------------------------------------------

 


5.     REPRESENTATIONS AND WARRANTIES OF COMPANY.


  The Company hereby represents, warrants and agrees as follows:
  
a.     This Agreement has been authorized, executed and delivered by the Company
and, when executed by the Consultant will constitute the valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency or
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
  
b.     The financial statements, audited and unaudited (including the notes
thereto) provided to Consultant, (the “Financial Statements”), will present
fairly the financial position of the Company as of the dates indicated and the
results of operations and cash flows of the Company for the periods specified.
Such Financial Statements will be prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise stated therein.


c.     The Company is validly organized, existing and with active status under
the laws the State of Texas.


d.     The securities to be issued to Consultant, if any, have all been
authorized for issuance and when issued, delivered and tendered to the
Consultant by the Company will be validly issued, fully paid and non-assessable.
  
e.     Since date of the most recent of the Financial Statements, there has not
been any (A) material adverse change in the business, properties, assets,
rights, operations, condition (financial or otherwise) or prospects of the
Company, (B) transaction that is material to the Company, except transactions in
the ordinary course of business, (C) obligation that is material to the Company,
direct or contingent, incurred by the Company, except obligations incurred in
the ordinary course of business, (D) change that is material to the Company or
in the common shares or outstanding indebtedness of the Company, or (E) dividend
or distribution of any kind declared, paid, or made in respect of the common
shares.


f.     The Company shall be deemed to have been made a continuing representation
of the accuracy of any and all facts, material information and data which it
supplies to Consultant and acknowledges its awareness that Consultant will rely
on such continuing representation in disseminating such information and
otherwise performing its advisory functions. Consultant in the absence of notice
in writing from the Company, will rely on the continuing accuracy of material,
information and data supplied by the Company. Consultant represents that he has
knowledge of and is experienced in providing the aforementioned services.


6.     STATUS OF WORK PRODUCT AND OTHER PROPERTY. Upon expiration of this
Agreement and/or termination of this Agreement (or at any time upon request by
the Company), Consultant will immediately return to the Company all Company
property (including but not limited to all documents, electronic files/records,
keys, records, computer disks, or other tangible or intangible things that may
or may not relate to or otherwise constitute confidential information or trade
secrets (as defined by applicable law) that Consultant created, used, possessed,
or maintained while in the employ of the Company, from whatever source. This
provision does not apply to purely personal documents of Consultant, but does
apply to business calendars, Rolodexes, customer lists, contact sheets, computer
programs, disks, and their contents, and like information that may contain some
personal matters of Consultant.


7.     INDEMNIFICATION. The Company agrees to indemnify the Consultant and hold
it harmless against any losses, claims, damages or liabilities incurred by the
Consultant, in connection with, or relating in any manner, directly or
indirectly, to the Consultant rendering the Services in accordance with the
Agreement, unless it is determined by a court of competent jurisdiction that
such losses, claims, damages or liabilities arose out of the Consultant’s breach
of this Agreement, sole negligence, gross negligence, willful misconduct,
dishonesty, fraud or violation of any applicable law. Additionally, the Company
agrees to reimburse the Consultant immediately for any and all expenses,
including, without limitation, attorney fees, incurred by the Consultant in
connection with investigating, preparing to defend or defending, or otherwise
being involved in, any lawsuits, claims or other proceedings arising out of or
in connection with or relating in any manner, directly or indirectly, to the
rendering of any Services by the Consultant in accordance with the Agreement (as
defendant, nonparty, or in any other capacity other than as a plaintiff,
including, without limitation, as a party in an interpleader action). The
Company further agrees that the indemnification and reimbursement commitments
set forth in this paragraph shall extend to any controlling person, strategic
alliance, partner, member, shareholder, director, officer, employee, agent or
subcontractor of the Consultant and their heirs, legal representatives,
successors and assigns. The provisions set forth in this Section shall survive
any termination of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 


8.     COMPLIANCE WITH SECURITIES LAWS. The Company understands that any and all
Compensation outlined in this Agreement shall be paid solely and exclusively as
consideration for the aforementioned consulting efforts made by Consultant on
behalf of the Company as an independent contractor. The parties performing the
services outlined in this Agreement are natural persons and shall only provide
advisory services internally to the Company. Consultant’s engagement does not
involve the marketing of any Company securities.


9.     MISCELLANEOUS.


a.     Termination and Renewal: This Agreement may be terminated by Company only
upon written notice to Consultant and Consultant’s failure to cure said material
breach within 45 days from receipt of said notice.


b.     Modification: This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof. This Agreement may be amended
only in writing signed by both parties.


c.     Notices: Any notice required or permitted to be given hereunder shall be
in writing and shall be mailed or otherwise delivered in person to the parties
at the addresses set forth above.


d.     Waiver: Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that party of the right thereafter to insist upon adherence to that term
of any other term of this Agreement.


e.     Assignment: Compensation under this Agreement is assignable at the sole
discretion of the Consultant.


f.      Severability: If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect. If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If any compensation
provision is deemed unenforceable or illegal, then in the case of the delivery
of common stock to the Consultant, Consultant shall be entitled to receive a
cash benefit equal to the value of the common stock that would have been
tendered had such a provision not been illegal or unenforceable.


g.     Arbitration: Any dispute or other disagreement arising from or out of
this Agreement shall be submitted to arbitration under the rules of the American
Arbitration Association and the decision of the arbiter(s) shall be enforceable
in any court having jurisdiction thereof. Arbitration shall occur only in San
Diego County, CA. The interpretation and the enforcement of this Agreement shall
be governed by California Law as applied to residents of the State of California
relating to contracts executed in and to be performed solely within the State of
California.


h.     Governing Law: The subject matter of this Agreement shall be governed by
and construed in accordance with the laws of the State of California (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
THE COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING OUT
OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE. If it becomes necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the prevailing
party shall be awarded reasonable attorneys fees, expenses and costs.


i.      Specific Performance: The Company and the Consultant shall have the
right to demand specific performance of the terms, and each of them, of this
Agreement.


j.      Execution of the Agreement: The Company, the party executing this
Agreement on behalf of the Company, and the Consultant, have the requisite
corporate power and authority to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and the Consultant of
this Agreement. This Agreement has been duly and validly executed and delivered
by the Company and the Consultant and constitutes a valid and binding
obligation, enforceable in accordance with the respective terms herein. Upon
delivery of this Agreement, this Agreement, and the other agreements and
exhibits referred to herein, will constitute the valid and binding obligations
of Company, and will be enforceable in accordance with their respective terms.
Delivery may take place via facsimile transmission.
 
 
 
4

--------------------------------------------------------------------------------

 


k.     Joint Drafting. This Agreement shall be deemed to have been drafted
jointly by the Parties hereto, and no inference or interpretation against any
one party shall be made solely by virtue of such party allegedly having been the
draftsperson of this Agreement. The parties have each conducted sufficient and
appropriate due diligence with respect to the facts and circumstances
surrounding and related to this Agreement. The parties expressly disclaim all
reliance upon, and prospectively waive any fraud, misrepresentation, negligence
or other claim based on information supplied by the other party, in any way
relating to the subject matter of this Agreement.


l.      Acknowledgments and Assent. The parties acknowledge that they have been
given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The parties may revoke this Agreement for a period of
three (3) days after signing this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this three (3) day revocation
period. The parties agree that they have read this Agreement and understand the
content herein, and freely and voluntarily assent to all of the terms herein.


m.     Exhibits: Exhibits A thru C.
 


SIGNATURE PAGE FOLLOWS




IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
 
 

COMPANY     CONSULTANT         VOIP, INC.     JAMES B. PANTHER II         /s/
Anthony J. Cataldo     /s/ James B. Panther II

--------------------------------------------------------------------------------

By: Anthony J. Cataldo    

--------------------------------------------------------------------------------

By: James B. Panther II
Its: Chief Executive Officer
   
An: Individual



A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.
 

 
 
5

--------------------------------------------------------------------------------

 